       Case 1:21-cv-00086-SPB Document 3 Filed 04/30/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROWENA MOLSON,                                 )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       Case No. 1:21-cv-86-SPB
                                               )
MICHAEL WHITE, et al.,                         )
                                               )
                       Defendants.             )

                                    MEMORANDUM OPINION

       Plaintiff Rowena Molson, a frequent pro se litigator in this Court, commenced the instant

civil action by filing a motion to proceed in forma pauperis, ECF No. [1], and attaching to it a

complaint directed against Defendants Michael White and Jason Marcy. ECF No. [1-1]. All

parties are alleged to be residents of Erie County, Pennsylvania. ECF No. 1-1 at 2.

       In her complaint, Plaintiff asserts that the Defendants, with the use of an accelerant, set

fire to her shed and her van, located at 13082 West Cherry Hill Road in the Borough of Albion,

and then physically assaulted her. ECF No. 1-1 at 5. Plaintiff appears to be alleging that both

Defendants acted “by the instruction” of unnamed Pennsylvania state troopers stationed in

Girard, Pennsylvania. Id. Plaintiff claims that these alleged events occurred at “seven a.m. [in

the] morning” on a date not specified in the complaint. Id.


       1. Review of Plaintiff’s Application for Leave to Proceed In Forma Pauperis

       The United States Court of Appeals for the Third Circuit has instructed the district courts

to utilize a two-step analysis to determine whether to direct service of a complaint where the

plaintiff seeks to proceed in forma pauperis. See Roman v. Jeffes, 904 F.2d 192, 194 n. 1 (3d

Cir. 1990). “First, the district court evaluates a litigant's financial status and determines whether

(s)he is eligible to proceed in forma pauperis under § 1915(a). Second, the court assesses the

                                                   1
       Case 1:21-cv-00086-SPB Document 3 Filed 04/30/21 Page 2 of 6




complaint under [§ 1915(e)(2)1] to determine whether it is frivolous.” Id. (citing Sinwell v.

Shapp, 536 F.2d 15 (3d Cir. 1976)); Schneller v. Abel Home Care, Inc., 389 F. App'x 90, 92 (3d

Cir. 2010). Based upon a review of Plaintiff’s application, the Court finds that Plaintiff is

without sufficient funds to pay the required filing fee. Therefore, she will be granted leave to

proceed in forma pauperis, and the Clerk will be directed to docket her complaint.


        2. Review of Plaintiff’s Complaint Under 28 U.S.C. §1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2), as amended, “[t]he court shall dismiss the case at any

time if the court determines that ... (B) the action or appeal (i) is frivolous or malicious; (ii) fails

to state a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” A claim is frivolous if it: (1) is based upon an indisputably

meritless legal theory and/or, (2) contains factual contentions that are clearly baseless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989).

        Whether a complaint fails to state a claim under §1915(e) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). This standard requires the court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). When reviewing a complaint to determine whether it states a cognizable

legal claim, we accept the well-pled factual averments as true and construe all reasonable

inference arising from the facts in favor of the complainant. See Taksir v. Vanguard Grp., 903

F.3d 95, 96–97 (3d Cir. 2018).

        Additionally, a complaint filed by a pro se plaintiff must be liberally construed and “held

‘to less stringent standards than formal pleadings drafted by lawyers.’” Fantone v. Latini, 780


                                                    2
       Case 1:21-cv-00086-SPB Document 3 Filed 04/30/21 Page 3 of 6




F.3d 184, 193 (3d Cir. 2015) (quoting Haines v. Kerner, 404 U.S. 519, 520-21 (1972)); see also

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Finally, before dismissing a complaint for failure to

state a claim upon which relief may be granted pursuant to §1915, a court must grant the plaintiff

leave to amend her complaint, unless the amendment would be inequitable or futile. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       In this case, Plaintiff’s complaint fails even to identify, much less properly state, a legal

theory upon which relief can be granted. However, the Court takes judicial notice of the fact that

Plaintiff’s complaint is based upon the same alleged events that formed the basis of her prior

lawsuit against Defendant White. See Molson v. White, Case No. 1:20-cv-307, 2021 WL 877762

(W.D. Pa. Mar. 9, 2021) (granting leave to proceed in forma pauperis and dismissing the

complaint). In her prior civil action at Case Number 1:20-cv-307 (the “2020 Case”), Plaintiff

alleged that

       Michael White, Defendant, did at 7:00 a.m. carry at 02/01/2014 9 oz. cans with
       Justin Marcy[,] enter the driveway of my home at 13082 West Cherry Hill Road,
       Albion, P.A. 16401 ... and did ignite the structure casting flames to include but not
       exclusive of the white van at the driveway ... with the intent of arsenistic [sic] play
       to inhabitant, self.

See Molson v. White, Case No. 1:20-cv-307 (W.D. Pa.), ECF No. 1-1 at 5.

       By Memorandum Opinion and Order issued on March 9, 2021, this Court dismissed

Plaintiff’s complaint against White because the Court could not discern any plausible federal

claim, there was no basis upon which the Court could exercise subject matter jurisdiction over

Plaintiff’s putative state claims and, in any event, it was clear from the allegations in the

complaint that Plaintiff’s putative claims were time-barred. See Molson v. White, 2021 WL

877762 at *2-3. Although Plaintiff had alluded to “gender discrimination” in her complaint, she

failed to state any viable legal claim upon which relief could be granted for alleged sex

discrimination. Id. at *2. To the extent Plaintiff was attempting to assert a claim against White

                                                  3
      Case 1:21-cv-00086-SPB Document 3 Filed 04/30/21 Page 4 of 6




under 42 U.S.C. §1983, the Court found “nothing in the complaint [that would] permit[ ] a

plausible inference that White is a person who was acting under color of state law.” Id. (citing

West v. Atkins, 487 U.S. 42, 49 (1988), for the proposition that a §1983 plaintiff must allege the

violation of a right secured by the Constitution and laws of the United States by a person acting

under color of state law). While the Court assumed that Plaintiff might be attempting to assert

various Pennsylvania tort claims against White (such as conversion of chattel, intentional

infliction of emotional distress, or assault), the Court concluded that it could not properly

exercise diversity-of-citizenship jurisdiction or supplemental jurisdiction over any such claims.

See 2021 WL 877762 at *2. In any event, the Court found that Plaintiff’s putative federal and

state claims were time-barred, based on her averment that the events in question had occurred on

February 1, 2014. Id. at *2-3. Given the nature of these defects, the Court dismissed Plaintiff’s

complaint with prejudice and without leave for further amendment.

       “The doctrine of claim preclusion . . . prohibits successive litigation of the very same

claim by the same parties.” Whole Woman’s Health v. Hellerstedt, ––– U.S. ––––, 136 S. Ct.

2292, 2305, 195 L.Ed.2d 665 (2016) (internal quotation marks and citation omitted). Federal

principles of claim preclusion apply when three circumstances are present: (1) a final judgment

on the merits in a prior suit involving (2) the same parties or their privies and (3) a subsequent

suit based on the same cause of action. Hoffman v. Nordic Nats., Inc., 837 F.3d 272, 279 (3d Cir.

2016). “The third factor ‘generally is thought to turn on the essential similarity of the underlying

events giving rise to the various legal claims.’” Id. (quoting Blunt v. Lower Merion Sch. Dist.,

767 F.3d 247, 277 (3d Cir. 2014)). The doctrine of claim preclusion -- or “res judicata” -- bars

the re-litigation of claims that were brought in a previous action, as well as those claims that




                                                  4
      Case 1:21-cv-00086-SPB Document 3 Filed 04/30/21 Page 5 of 6




could have been asserted but were not. See McHale v. Kelly, 527 F. App'x 149, 152 (3d Cir.

2013); In re Mullarkey, 536 F.3d 215, 225 (3d Cir.2008).

       Here, Plaintiff is plainly reasserting in this civil action the same grievances she

previously raised in the 2020 case. The elements of res judicata are therefore satisfied insofar as

Plaintiff previously sued the same individual (Defendant White) named in this lawsuit, the prior

lawsuit concerned the very same incident that is at issue in this lawsuit, and the prior lawsuit was

dismissed with prejudice for failure to state any viable basis for recovery. See, e.g., Bush v.

Phila. Redev. Auth., 822 F. App'x 131, 135 (3d Cir. 2020) (noting that dismissals with prejudice

typically constitute judgments “on the merits” for res judicata purposes) (citing Papera v. Pa.

Quarried Bluestone Co., 948 F.3d 607, 610-11 (3d Cir. 2020)); see also Donahue v. Dauphin

Cty., No. 20-2997, 2021 WL 1118007, at *2 (3d Cir. Mar. 24, 2021) (“A dismissal based on the

running of the statute of limitations is a final judgment on the merits for the purposes of res

judicata.”) (citing Elkadrawy v. Vanguard Grp., 584 F.3d 169, 173 (3d Cir. 2009)). Although

Plaintiff did not sue Jason Marcy in the 2020 Case, she clearly could have done so, as she

identified him by name in her prior complaint. Thus, the doctrine of “res judicata” or “claim

preclusion” bars Plaintiff’s claims against Defendants White and Marcy in this civil action.

       Even if claim preclusion does not apply, however, Plaintiff’s complaint still must be

dismissed for the reasons the Court previously articulated in its dismissal of the 2020 case. Here,

as before, Plaintiff has failed to plead any viable federal claim against White (or Marcy). To the

extent Plaintiff is attempting to sue under 42 U.S.C. §1983, she has failed to plausibly allege that

either of the Defendants violated one or more of her federally guaranteed rights while acting

under color of state law. See West, 487 U.S. at 49. In her pleading, Plaintiff baldly alleges,

without elaboration, that White and Marcy acted “by the instruction” of the Pennsylvania State



                                                  5
      Case 1:21-cv-00086-SPB Document 3 Filed 04/30/21 Page 6 of 6




Police. ECF No. 1-1 at 5. Presumably, this is intended to establish action under color of state

law; but even under the liberal standards applied to pro se pleadings, this conclusory allegation is

not entitled to any presumption of truth. See Castillo v. Kelly, 690 F. App'x 96, 97 (3d Cir. 2017)

(observing that “[p]ro se complaints must be construed liberally,” but when reviewing the

sufficiency of a pleading, courts “disregard rote recitals of the elements of a cause of action,

legal conclusions, and mere conclusory statements”) (internal quotation marks and citations

omitted). Consequently, Plaintiff has not plausibly alleged that either Defendant was acting

under color of state law when they allegedly assaulted her and set fire to her property.

         Moreover, there is no basis upon which the Court can properly exercise subject matter

jurisdiction over any putative state law claims. Here, as before, the parties have common

Pennsylvania citizenship, and no plausible basis for supplemental jurisdiction had been

established.

         Finally, the Court must consider the issue of amendment. Here, as before, the defects in

Plaintiff’s pleading are irremediable and, therefore, leave to amend is not warranted. Grayson,

293 F.3d at 114.

         For all of the foregoing reasons, the Court will grant Plaintiff’s motion for leave to

proceed in forma pauperis. The Clerk will be directed to file Plaintiff’s complaint of record.

However, Plaintiff’s complaint will be dismissed with prejudice and without leave to further

amend.

         An appropriate order follows.

                                                       ______________________________

                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge




                                                   6
